Citation Nr: 9903523	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to an increased disability rating for 
osteochondromatosis with osteoarthritis and an absence of the 
patella of the left knee, currently rated as 30 percent 
disabling.

5.  Entitlement to an increased disability rating for 
osteochondromatosis of the right knee with osteoarthritis and 
absence of the patella, currently rated as 30 percent 
disabling.

6.  Entitlement to an increased (compensable) disability 
rating for the residuals of a fracture of the tibia and 
fibula of the left leg.

7.  Entitlement to an increased disability rating for 
service-connected spinal stenosis, L2-3, L3-4 and generalized 
degenerative changes, currently rated as 30 percent 
disabling.

8.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the right hip, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from May 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as the result of a rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The appellant testified at a hearing at 
the RO in May 1992.  A transcript of that hearing is in the 
claims file.

This case was remanded by the Board in July 1995 and again in 
February 1997.

Service connection was originally denied for hypertension in 
September 1947.  Rating decisions in January and June 1996 
continued the denial of service connection, although there 
was no decision or discussion on this specific issue.  The 
veteran's attorney at that time requested in his letters of 
February, July, and October 1996 that service connection be 
granted for hypertension, and the veteran, in his substantive 
appeal in December 1996, indicated that he desired to appeal 
this issue.  The veteran was never furnished a statement of 
the case covering this issue.  In a statement of the case 
furnished to the veteran in October 1997, he was advised 
under the adjudicative actions portion that service 
connection was previously denied in 1947 for hypertension and 
that he would have to submit new and material evidence 
showing service incurrence.  Therefore, this matter is 
referred to the RO for further development of the issue of 
whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for hypertension.

The veteran's attorney at the time, in July 1996, indicated 
that he wished to file a claim for service connection for a 
ruptured nucleus pulposus, L5.  However service connection 
was granted in the June 1996 rating decision for a low back 
disorder, evaluated as 30 percent disabling.  In the 
introduction of the Board remand in February 1997, the Board 
noted that if the appellant's attorney filed a claim for a 
segment other than the lumbar spine, the RO should take 
appropriate action.  The record indicates that since the 
remand in February 1997, neither the veteran nor his current 
attorney have raised the issue of service connection for a 
segment of the back other than the lumbar spine.   

In the remand in February 1997, the Board noted that the 
veteran's attorney had appealed the disability evaluation 
assigned for anxiety in the June 1996 rating decision.  This 
appeared to be a notice of disagreement and this issue was 
referred to the RO for appropriate action.  This issue is 
again referred to the RO for appropriate development.

The issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to an increased 
rating for service-connected right knee disorder are the 
subject of the remand herein.


FINDINGS OF FACT

1.  There is no medical evidence of a link between the acute 
bronchitis in service and any current bronchitis.

2.  There is no competent medical evidence to demonstrate 
that the veteran currently suffers from any chronic liver 
disorder.

3.  The veteran's left knee disorder is manifested by 
complaints of constant pain, surgical scars, x-ray evidence 
of severe degenerative changes, marked hypertrophic 
deformity, and no more than moderate limitation of motion.

4.  The service-connected residuals of the fracture of the 
left fibula and tibia are manifested by subjective complaints 
of pain without any demonstrated impairment of the left knee 
or ankle.

5.  The veteran's service-connected low back disorder is 
manifested by subjective complaints of constant pain, x-ray 
evidence of severe degenerative changes and spinal stenosis 
with moderate limitation of motion.  He has not demonstrated 
sciatic neuropathy or ankylosis of the lumbar spine. 

6.  The veteran's right hip disorder is manifested by 
complaints of right hip pain, x-ray evidence of arthritis, 
with flexion to 100 degrees and extension to 20 degrees.


CONCLUSIONS OF LAW

1.  The claims for service connection bronchitis and a liver 
disorder are not well grounded, and there is no further duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's service-connected degenerative joint 
disease in the left knee is no more than 30 percent disabling 
pursuant to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260, 5261, (1998).

3.  The criteria for a compensable rating for the appellant's 
residuals of a fracture of the left tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).

4.  The appellant's service-connected low back disorder is no 
more than 30 percent disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295, (1998).

5.  The appellant's service-connected right hip disorder is 
no more than 10 percent disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5251, 5252 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The service medical records disclose that the veteran was 
treated for acute catarrhal bronchitis in May 1942.  In 
November 1943, he was treated for catarrhal jaundice, cause 
undetermined.  On the separation examination, chronic 
bilateral synovitis of the knees was noted.  Neither a liver 
disorder nor a respiratory disorder were noted on the 
separation examination.  

On a VA examination in August 1947, the veteran had no 
complaints regarding his left knee.  Neither extension nor 
flexion was limited for either knee.  Both exhibited a 
moderate amount of crepitus, more pronounced on the right.  
There was no ankylosis or atrophy.  Synovitis of both knees, 
chronic, severe, right, and moderately severe, left, was 
diagnosed.  The evaluation of the respiratory system was 
normal.  No liver disorder was noted.

A rating decision in September 1947 granted service 
connection for synovitis of both knees, evaluated as 20 
percent disabling.  

Following a period of VA hospitalization in April 1949, a 
rating decision in May 1949 granted separate evaluations for 
each knee.  A 20 percent rating was assigned for 
osteochondromatosis of the right knee and a 20 percent rating 
was assigned for osteochondromatosis of the left knee.

In a rating decision in January 1951, the evaluations for 
each knee were reduced to 10 percent because marked 
improvement had been shown since an operation in early 1950.  

During a VA hospitalization in October 1959, a chest x-ray 
was essentially negative.

A rating decision in February 1960 assigned a 30 percent 
rating for the left knee and a 10 percent rating for the 
right knee.  

On VA examination in January 1963, the veteran had limitation 
of flexion of both knees.  There was a noticeable flatness of 
both knees in the region of the patellar areas.  The left 
knee showed a marked deformity of the medial epicondyle of 
the left femur.  Palpation of the knees failed to reveal any 
loose bodies beneath the skin.  Ligamentous structures were 
intact.  There was no evidence of weakness of the medial, 
lateral collaterals, or the anterior cruciate ligaments.  X-
rays showed marked narrowing of both knee joint spaces and 
increased calcification along the ligaments and in the region 
of the patellar tendon of both knees.  Diagnoses were 
postoperative absence of patella, bilaterally, symptomatic; 
calcification of patellar tendon, bilaterally, symptomatic; 
degenerative arthritis, due to previous trauma, bilaterally, 
symptomatic; limitation of motion, both knees, by 40 degrees, 
symptomatic; degenerative arthritis, marked, both knees, 
symptomatic.

The veteran was hospitalized from January to April 1971 for 
comminuted fractures of the left tibial plateau and left 
proximal fibula incurred when a tree he was helping a 
neighbor cut down fell on his left leg.  

The veteran contended that his service connected knee 
disorder caused him to fall and prevented him from getting 
out of the way of the falling tree.  Service connection was 
granted on a secondary basis for the residuals of a fracture 
of the tibia and fibula of the left leg in a rating decision 
in July 1971.  The residuals were evaluated as 
noncompensable.

In March 1972, the veteran underwent a VA compensation 
examination.  The left knee lacked five to ten degrees of 
full extension, and he was able to flex to 90 degrees.  He 
had no active or passive range of motion beyond that.  There 
was marked grinding and grating on the knee during motion.  
Strength of the quadriceps mechanism was quite good.  The 
diagnoses included severe degenerative arthritis of the left 
knee with x-ray evidence of malunion of the left tibia and 
fibula following such fracture, absence of patella and 
limitation of motion, symptomatic.

During a VA hospitalization from May to June 1988, the 
veteran was admitted for another fracture of the left tibia 
and fibula.  His truck ran over his left lower leg.  Acute 
bronchitis, treated and improving, was noted.  During a 
hospitalization from June to July 1988, the bronchitis was 
described as improving.

The 30 percent rating for the service-connected left knee, 
the 10 percent rating for the right knee, and the 
noncompensable rating for the residuals of the fracture of 
the left tibia and fibula remained in effect until the 
veteran filed his claim for increased disability ratings in 
August 1991.

In October 1991, Michael L. McCarty, M.D., reported that he 
saw the veteran at that time.  His assessment was severe 
post-traumatic arthritis to both knees which was causing 
significant disability to the point that he could not walk 
"but about a block" without having to stop and sit down 
because of the pain.  

In January 1992, R.J. Sheppard, M.D., reported the severe 
degenerative and post traumatic changes of the knee.  He also 
recommended a Magnetic Resonance Imagining (MRI) test to rule 
out spinal stenosis.

In February 1992, David L. Meyer, M.D., reported that, 
although the veteran had good motion of his knees, the degree 
of arthritis essentially gave him a 100 percent disability of 
those extremities in performing his usual occupation, 
farming.  He recommended total joint replacements on both 
sides.  

In February 1992, Jan C. Weber, M.D., stated x-rays showed 
extensive degenerative changes of the lumbar spine and the 
symptoms suggested spinal stenosis, causing flank and back 
pain with exercise.  Plain films of the back showed extensive 
degenerative changes and almost no disc space at L-2,3 and 
L5-S1.  The right hip was much higher than the left when 
walking, probably due to the severe damage to the left knee, 
which might also add to foraminal stenosis in the lumbar 
region.

The veteran received a VA examination in April 1992.  He 
complained of problems with bilateral knee pain, bilateral 
hip pain, and low back discomfort.  The examination of the 
respiratory system was negative.  The examination of the 
digestive system was negative.  The left knee was flexed to a 
maximum of 90 degrees.  He lacked full extension by about 10 
degrees.  There was dramatic arthritic deformity of the knee.  
There was some tenderness with pressure over the right hip.  
X-rays revealed mild atelectasis of the lung bases.  

In April 1992, Dr. McCarty reported an assessment of post 
traumatic arthritis of both knees, mild degenerative changes 
of both hips, and severe degenerative arthritis of the lumbar 
spine with clinical evidence of spinal stenosis.  He 
recommended operative intervention of the lumbar spinal 
stenosis with further studies for documentation before 
surgery.  He stated that the veteran could only walk about 50 
feet without neurogenic claudication.  He thought total knee 
replacement would be an option for treatment.  

VA outpatient records disclose that the veteran was seen in 
April and May 1992 for orthopedic evaluation.

The veteran testified at a hearing at the RO in May 1992.  He 
stated he had pain and swelling of both knees.  The knees 
would give out and they had increased in severity over the 
years.  His spouse also testified concerning problems with 
the knees.

There is no medical evidence of a chronic liver disorder 
after service.

The veteran was hospitalized in June and July 1992 primarily 
for treatment of spinal stenosis.  

The veteran underwent a VA examination in March 1994.  The 
claims folder was not available to the examiner.  The veteran 
claimed almost constant knee pain.  He needed a cane for 
support.  When he did fall, he had a considerable amount of 
difficulty standing again.  He had difficulty getting in and 
out of automobiles and driving one with a clutch.  On 
examination, he had a wide based gait.  He appeared to be 
bracing himself with his left leg to prevent falling.  
Several surgical scars were noted.  There was no joint 
effusion and the ligaments of the knees were stable.  Deep 
tendon reflexes were diminished.  There was no swelling.  
There was a deformity of the left knee in the medial area.  
He had flexion of the left knee to 30 degrees and extension 
to 0 degrees.  Diagnoses were evidence of old healed 
fractures of the left lower leg and left knee joint; both 
knees show moderately severe degenerative changes.

The veteran was seen for a reevaluation in July 1994.  His 
symptoms had continued since the March examination.  The 
examiner reported that due to the increasing symptoms of his 
knees the veteran had lost all of his mobility at home.  He 
was described as almost totally wheelchair bound.  The left 
knee was worse than the right.  The clinical findings were 
similar to the March examination, except that he had left 
knee flexion to 90 degrees and extension 5 degrees short of 
full extension.

The veteran received another VA examination in October 1995.  
He was vague when it came to diagnostic and therapeutic data 
regarding his major complaints.  He complained of progressive 
knee pain.  He also complained of back pain which varied in 
intensity depending on his activity.  The past year he had a 
brace on his left knee which offered some support.  Any 
walking was difficult but with the use of the brace and cane 
he could walk 1/2 block.  He denied significant morning 
stiffness.  He reported that everyone in his platoon 
developed yellow jaundice in service.  As far as he knows, it 
did not leave any residuals.  He tolerated eating any food 
but had occasional heartburn from eating ice cream.  The 
respiratory evaluation was normal.  

The left knee was enlarged and chronically deformed.  It was 
not tender to palpation.  The knee was chronically flexed 
because it lacked 20 degrees to full extension and there was 
only flexion to 90 degrees.  He stood with the lumbar spine 
slightly flexed.  There was no palpable tenderness or muscle 
atrophy.  He could only flex to 45 degrees and with time 
could extend to 0 degrees.  The examiner was unable to have 
him demonstrate any lateral flexion or rotation.  Diagnostic 
tests showed that the liver panel was normal but for a total 
bilirubin of 1.5, an SGOT of 41, and an LDH of 578.  These 
were described as minor abnormalities.  A pertinent diagnosis 
was severe degenerative joint disease of the knees and lumbar 
spine offering severe debility in posture and joint mobility 
(surgically absent patella, both knees).  Probable mild 
chronic bronchitis was also diagnosed.  History of yellow 
jaundice in service, clearing spontaneously and without 
significant residual but very slight abnormal liver function, 
was also reported.  

The veteran was examined by the VA in January 1996 in order 
to determine whether the arthritis of the low back and right 
hip was secondary to the service-connected arthritis of the 
knees or aggravated by the arthritis of the knees.  The 
veteran provided a history of injury to the knees and back in 
service.  Currently, he was using an ankle-foot orthosis for 
symptomatic left knee disability.  His extremity history was 
complicated by a tibial plateau fracture in January 1971.  
Currently his ambulation was limited to less than one block 
and mainly limited by low back pain radiating to the legs.  
Surgical scars were noted on the knees.  There was no 
effusion but he had marked hypertrophic deformity of the left 
knee.  The left knee had 10 degrees of extension with flexion 
to 90 degrees.  He had bilateral crepitus.

Examination of the spine showed that the veteran could 
ambulate with a cane in the left hand in a stooped position.  
He was unable to hyperextend his back.  He was able to 
forward flex, hands to the floor.  He had no rotation of the 
lumbar spine or side bending.  Straight leg raising was 
negative on the left to 90 degrees and positive on the right 
at 60 degrees.  He had 4/5 strength in both quadriceps and 
4/5 strength in both hamstrings.  X-rays taken in October 
1995 were reviewed and showed the absence of the right 
patella and numerous osteochondromatous bodies.  X-rays of 
the left knee showed severe degenerative changes.  A CT 
myelogram in July 1992 showed central stenosis at L2, L3, and 
L4.  The assessments were: bilateral knee arthrosis; right 
hip and groin pain; spinal stenosis, severe by clinical 
examination.  The examiner stated that the knee disability 
would exacerbate the spinal stenosis but he was unable to 
supply a percentage of aggravation.  In addition, the right 
hip symptoms could be aggravated by the knee condition, but 
not caused by the knee arthrosis.

In January 1996, copies of clinical records of Dr. Sheppard 
disclosing treatment of the veteran for various disabilities, 
included knee, back and hip disorders, were received.

The veteran received a VA joint examination in March 1996.  
After a review of the January 1996 examination, it was 
determined that there was insufficient information to make a 
determination on compensation due to a need for a percentage 
of aggravation of his nonservice-connected problems from his 
service-connected problems.  At this point, he spent a fair 
amount of time in a wheelchair.  He was basically limited to 
home ambulation.  He was only able to walk less than half a 
block.  When he stood, he complained of aching and sharp 
pains in the low back and right hip region.  The right hip 
had limited internal and external rotation of approximately 
15 degrees bilaterally.  The examiner found that, with the 
veteran's lifetime history of markedly altered gait and his 
current inability to use any type of compensatory mechanisms 
in his lower extremity to aid his problems in the hip and 
back, the hip and back were 75 percent aggravated by his knee 
condition.

The veteran received a general medical examination in May 
1996.  Reference was made to a knee injury in service and 
bilateral knee surgery after service.  He walked with a brace 
for the past year and at this time he could walk a half a 
block.  He was unable to lift or carry.  He could climb two 
steps.  He took Tylenol for his knee problems.  On 
musculoskeletal examination, the left knee had 105 degrees of 
flexion.  Right hip flexion was to 100 degrees and extension 
was 20 degrees.  Lateral flexion was 45 degrees.  External 
and internal rotation was 70 degrees respectively.  X-rays of 
the pelvis showed degenerative arthritis of the lumbar spine 
and degenerative changes of the right hip.  

The veteran received an official orthopedic examination in 
May 1997.  He complained of pain and stated that his right 
hip and low back hurt with standing or walking.  The examiner 
reported that in 1988 the veteran suffered a farm accident in 
which a truck rolled over on him and he fractured the left 
leg in the tibia/fibula area.  He was able to ambulate with a 
single point cane.  He was independent with driving.  
Surgical scars were noted on both patellae.  On 
musculoskeletal evaluation, there were abrasions on the left 
knee and abrasions on the shin regions bilaterally.  The 
strength at hip flexion was 4 plus/5 and knee extension was 
5/5.  Dorsiflexion and plantar flexion were 5/5 bilaterally.  
With range of motion of the knees, he did have a marked 
decrease in flexion.  He was only able to flex the left knee 
to 80 degrees and the right knee to 90 degrees.  Full 
extension was considered to be 0 degrees.  He lacked 16 
degrees of full extension on the left and 18 degrees of full 
extension on the right.  He was able to stand with 
assistance, needing a chair or bed to come to a standing 
position.  

On standing, the veteran did tend to lose his balance with 
ambulation with a single point cane and often held onto the 
table or bed to assist in ambulation.  He was unable to 
ambulate on his toes.  He stood in a forward flexed position 
and kept the right knee flexed.  He was able to forward flex 
better than 90 degrees but his knees were flexed.  He was 
able to have his fingertips touch the floor.  He was unable 
to come to full extension.  He stood in a forward flexed 
position of 28 degrees.  He was able to side bend to the left 
to 10 degrees and to the right 15 degrees.  With ambulation 
he had a quick stance phase on the right lower extremity.  On 
palpation of the lumbosacral paraspinal musculature or the 
sacroiliac area, he did not complain of tenderness.  Due to 
the range of motion of his knees, he did have difficulty 
doing the Patrick's test.  He did not complain of hip pain.  
He had difficulty with long distance ambulation due to 
balance as well as shortness of breath.  With ambulation, he 
did not give complaints of pain.  

The examiner reviewed the clinical record from April 1949.  
X-rays of the left knee showed that the knee was almost 
fused.  The x-ray of the tibia and fibula revealed old healed 
fractures.  There was some displacement of the distal 
fragment.  The lumbar spine x-ray showed generalized 
degenerative disc changes with large osteophyte formation.  
Clinical impressions included degenerative disc disease, 
generalized osteoarthritis, osteochondromatosis, and deficits 
in balance.


Analysis.

Service Connection for Bronchitis and a Liver Disorder

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Service connection may 
be established for a current disability in several ways 
including on a "direct" basis (38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. 3.303(a), 3.304 (1998)) and based on a legal 
"presumption."  38 U.S.C.A. § 1112 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307, 3.309 (1998).  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service (disease or injury) and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997)

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.  When a disorder had its 
onset is a medical question involving medical evidence for 
its resolution, and therefore "competent medical evidence to 
the effect that the claim is 'plausible' or 'possible' is 
required" to establish a well-grounded claim for service 
connection on a direct basis.  Grottveit, 5 Vet. App. at 93.

As contended, the veteran was treated for bronchitis in 1942.  
However, the bronchitis was acute, and there was no 
subsequent evidence of respiratory complaints and a 
respiratory disorder was not noted on the separation 
examination.  In addition, during a VA hospitalization in 
1959, many years after discharge, a chest x-ray was negative 
and a respiratory disorder was not noted.  The first evidence 
of bronchitis after service was not until 1988 when the 
veteran was treated for acute bronchitis.  Probable mild 
bronchitis was diagnosed on a VA examination in October 1995.  
Although there is evidence of bronchitis in service and many 
years following discharge from service, there is no competent 
medical evidence to provide the required nexus or link.  On 
this basis, this claim is not well grounded.

The veteran was treated for jaundice, as contended, in 
November 1943.  However, a liver disorder was not noted on 
the separation examination or on a VA examination in 1947 or 
on several subsequent examinations or periods of VA 
hospitalization.  On the VA examination in October 1995, the 
veteran said that as far as he knew, he did not have any 
residuals.  Diagnostic tests showed only minor abnormalities.  
The diagnosis was history of yellow jaundice in service, 
clearing spontaneously and without significant residual but 
very slight abnormal liver function.   

The issue on appeal is service connection for a liver 
disorder.  Although there is laboratory evidence of very 
slight abnormality of liver function, the veteran has not 
presented evidence of the existence of a current liver 
disorder.  Without this evidence, this claim is not well 
grounded.  

Considering the foregoing facts, the Board concludes the 
appellant has not submitted evidence sufficient to render his 
claims for service connection for bronchitis and a liver 
disorder well grounded.  The Board has carefully considered 
his contentions.  However, his contentions alone cannot meet 
the burden that would be imposed by 38 U.S.C.A. § 5107(a) 
with respect to establishing the existence of a current liver 
disorder or of a link between any current respiratory 
disorder and the bronchitis manifested in service.  Espiritu, 
2 Vet. App. 492 (1992).  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
these claims plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92, Tirpak, 2 Vet. App. at 610-
611; and Murphy, 1 Vet. App. at 81.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete an application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence which would have made these claims 
plausible.  

Increased Ratings

The veteran has presented well-grounded claims for increased 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The RO has associated service medical 
records with the file and has accorded the appellant several 
examinations, and sufficient evidence for an equitable 
disposition of the appellant's claims is before the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Increased Ratings for the Left Knee Disability

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

Diagnostic Code 5257 provides a 10 percent rating for other 
impairment of the knee resulting in slight recurrent 
subluxation or lateral instability of the knee.  The next 
higher schedular evaluation, 20 percent, is applicable with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71(a) (1998).

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The veteran's left knee disorder is currently rated under 
Diagnostic Code 5010 which provides for a rating based on 
limitation of motion.  Limitation of flexion is evaluated 
under Diagnostic Code 5260.  The maximum evaluation available 
under that Diagnostic Code is 30 percent, and it requires 
flexion limited to 15 degrees.  The veteran does have limited 
flexion, but it is still greater than the 60 degree 
limitation of flexion required for even a noncompensable 
evaluation under this Diagnostic Code.

Limitation of extension is evaluated under Diagnostic Code 
5261.  The veteran's current 30 percent evaluation requires 
extension limited to 20 degrees.  The veteran's extension is 
limited to 16 degrees, so it does not even meet the criteria 
for the current 30 percent evaluation based on limitation of 
motion alone.  A 40 percent rating for limitation of 
extension requires extension limited to 30 degrees, and a 50 
percent evaluation requires extension limited to 45 degrees.  
The veteran has limitation of motion of the left knee, but he 
does not have ankylosis of the knee, so a rating under 
Diagnostic Code 5256 would not be appropriate.  A separate 
rating under Diagnostic Code 5257 for recurrent subluxation 
or lateral instability is not warranted, where there is no 
evidence of such disability.

Although the examiner reported on the January 1996 
examination that the veteran was using an ankle-foot orthosis 
for symptomatic left knee instability and indicated that he 
was almost wheelchair bound, on the March 1996 examination 
the examiner reported that he could walk, but less than half 
a block.  On the May 1996 examination, he indicated he could 
climb two steps.  In addition, on the most recent official 
examination, he was able to stand with assistance, needing to 
use a chair or bed to come to a standing position.  He was 
able to ride a lawnmower and was independent in driving.  
Therefore, he was not shown to be almost wheelchair bound due 
to his service-connected knee disabilities.  Accordingly, an 
increased disability rating under the rating schedule has not 
been demonstrated.  

Increased Rating for Residuals of Fracture of the Left Tibia 
and Fibula

The residuals of the fractures of the left tibia and fibula 
are evaluated under Diagnostic Code 5262 as noncompensably 
disabling.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  A 10 percent evaluation requires 
slight knee or ankle disability.  A 20 percent evaluation 
requires moderate knee or ankle disability.

The veteran was granted service connection for the residuals 
of fracture of the tibia and fibula in 1971.  In 1988, he 
sustained another fracture of the left tibia and fibula.  
However, the evidence did not indicate that this second 
fracture was the result of any service-connected disorder.  
This disability has consistently been rated as 
noncompensable.  In this case, he already has a 30 percent 
rating for a left knee disorder under a different Diagnostic 
Code.  Granting additional disability evaluation would 
constitute pyramiding under 38 C.F.R. § 4.14.  In addition, a 
left ankle disability has not been demonstrated on any of the 
numerous VA examinations.  Therefore, he is not entitled to 
an increased disability rating under Diagnostic Code 5262.

Increased Rating for Low Back Disorder

The veteran's low back disorder is currently rated 30 percent 
disabling under Diagnostic Code 5295 (lumbosacral strain).  A 
20 percent rating contemplates muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
the standing position.  A 40 percent rating contemplates a 
severe condition, with listing of the spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In addition, in this case, although the RO 
determined that the low back disorder was 40 percent 
disabling, because the VA examiner determined that only 75 
percent of the service-connected back disability was 
aggravated by the service-connected knee conditions, only a 
30 percent rating was assigned.  

In order to receive a higher disability rating under the 
rating schedule, the veteran would have to demonstrate a 
pronounced intervertebral disc syndrome under Diagnostic Code 
5293 (60 percent), or ankylosis of the spine in an 
unfavorable angle under Diagnostic Code 5289 (50 percent).  
The clinical findings on the most recent examination disclose 
that he does stand in a forward flexed position.  However, he 
was able to forward flex better than 90 degrees and touch the 
floor with his fingertips.  This movement establishes that he 
does not have ankylosis because the spine is not fixed. 
Therefore, more than favorable ankylosis has not been 
demonstrated.  

Because of the finding of spinal stenosis, consideration is 
given to evaluating the back disorder under Diagnostic Code 
5293 (intervertebral disc syndrome).  A 60 percent rating 
contemplates a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
contemplates a severe disorder with recurring attacks with 
intermittent relief.  The VA examiner did describe the spinal 
stenosis as severe on the VA examination in January 1996.  
However, a review of the clinical record disclosed no 
findings of evidence of symptoms compatible with sciatic 
neuropathy, such as demonstrable muscle spasm or absent ankle 
jerk.  Therefore, an increased disability rating under this 
code has not been demonstrated.

Increased Rating for Right Hip Disorder

As indicated above, the veteran was granted service 
connection for a right hip disorder on a secondary basis in 
the rating action of June 1996.  Also, only 75 percent of the 
current hip disability was recognized as service connected.

The right hip disorder is currently rated under Diagnostic 
Code 5010 as 10 percent disabling based on limitation of 
motion.  Limitation of motion is evaluated under Diagnostic 
Codes 5251 (limitation of extension), 5252 (limitation of 
flexion), and 5253 (limitation of abduction, adduction, or 
rotation).  Diagnostic Code 5251 provides that a 10 percent 
rating will be assigned with limitation of extension of the 
thigh to 5 degrees.  There are no higher ratings provided 
under Diagnostic Code 5261.  

Diagnostic Code 5262 provides that a 10 percent rating will 
be assigned with flexion of the hip limited to 45 degrees.  A 
20 percent rating contemplates flexion limited to 30 degrees.  
Flexion limited to 20 degrees warrants a 30 percent rating, 
and flexion limited to 10 degrees warrants a 40 percent 
rating.

Diagnostic Code 5263 provides for evaluation of impairment of 
the thigh manifested by limitation of abduction, adduction, 
or rotation.  Limitation of rotation such that the individual 
cannot toe out more than 15 degrees warrants a 10 percent 
evaluation.  Limitation of adduction so that the legs cannot 
be crossed warrants a 10 percent evaluation.  Limitation of 
abduction, with motion lost beyond 10 degrees, warrants a 20 
percent evaluation.

On the May 1996 examination, right hip flexion was to 100 
degrees and extension was 20 degrees.  Lateral flexion 
(abduction) was 45 degrees, which is normal.  Internal and 
external rotation were both 70 degrees.  Therefore, when 
these findings are compared to the rating criteria, it is 
apparent that he meets none of the criteria for even a 
compensable rating under any of the schedular criteria for 
evaluating limitation of motion.  Since the limitation of 
motion is noncompensable, reference is made to Diagnostic 
Code 5003, evaluation of degenerative arthritis established 
by x-rays.  A ten percent evaluation is to be applied for 
each major joint affected by limitation of motion, and the 
hip is a major joint.  38 C.F.R. § 4.45(f) (1998).  There 
being no limitation of hip motion sufficient to warrant a 
compensable evaluation under the limitation of motion codes, 
ten percent is applied under Diagnostic Code 5003.  The 
preponderance of the evidence is against a higher evaluation.

Because of the appellant's complaints of continuous pain 
involving all of his service-connected disabilities of the 
lower extremities, the Board has considered DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In this case, the Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this regard, on the most recent official examination, on 
palpation of the lumbar spine and the sacroiliac spine, 
including the trochanter region, the veteran did not complain 
of tenderness.  While attempting to perform the Patrick's 
test, he did not complain of hip pain.  Furthermore, he had 
no complaints of knee pain, or any other pain on ambulation.  
Although in the past the veteran has been described as almost 
wheelchair bound, evidence on the most recent examination 
establishes he can ambulate for short distances, drive a 
lawnmower, and drive a car.  Therefore, the current schedular 
ratings adequately compensate the veteran for his impairment.

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).


ORDER

The claims for service connection for a liver disorder and 
bronchitis are not well grounded and are denied.  

Entitlement to a rating in excess of 30 percent for service 
connected left knee disorder is denied.

Entitlement to a compensable disability evaluation for 
service connected tibia and fibula disorder of the left leg 
is denied.

Entitlement to a rating in excess of 30 percent for service-
connected lumbar spine disorder is denied.

Entitlement to a rating in excess of 10 percent for service 
connected right hip disorder is denied.


REMAND

With regard to the issue of entitlement to service connection 
for post traumatic stress disorder, the examiner on a VA 
examination in October 1995 diagnosed post traumatic stress 
disorder, chronic, severe.  He reported that the veteran had 
a psychological profile which was consistent with post 
traumatic stress disorder.  The veteran showed activity in 
the areas of being hyperalert, isolating, higher than average 
level of intensity, and that he extensively used avoidance 
both in interpersonal relationships and employability.  

On the other hand, on a VA psychiatric examination in May 
1996, the examiner did not find any evidence of depression 
and he could not verify the diagnosis of post traumatic 
stress disorder.  The veteran had not experienced evidence of 
flashbacks and nightmares and he did not seem particularly 
preoccupied with past events.  He did have complaints of some 
irritability, some hypervigilance, and increased startle 
response but the examiner did not believe there was enough 
evidence to justify a diagnosis of post traumatic stress 
disorder.

The United States Court of Veterans Appeals, in Cohen v. 
Brown, 10 Vet. App. 128 (1997), stressed that the first 
criterion for a well-grounded claim for service connection 
for post traumatic stress disorder is a current, clear 
diagnosis.  A "clear diagnosis" is an "unequivocal" one.

Information was obtained from the Environmental Support Group 
(ESG), dated in March 1997, which disclosed that the 
veteran's unit was involved in combat actions in Sicily.  His 
unit was also involved in the Italian campaign.  

The most recent supplemental statement of the case was issued 
in August 1997.  Subsequent to that, a report of 
hospitalization in February 1998 for right above-the-knee 
amputation as a result of severe peripheral vascular disease 
and dry gangrene in the right foot was received.  When 
additional pertinent evidence is received after the issuance 
of the most recent statement or supplemental statement of the 
case, the RO must consider that evidence and issue a 
supplemental statement of the case, unless the evidence is 
not related to the issue on appeal or duplicates evidence 
previously received.  38 C.F.R. §§ 19.31, 19.37 (1998).  The 
RO does not appear to have determined whether this 
hospitalization report is relevant to the veteran's claim for 
increased rating of his right knee disorder.  Accordingly, 
the Board will remand this issue so the RO may consider the 
matter in the first instance.  

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
by a Board of psychiatrists to determine 
whether or not the veteran has post 
traumatic stress disorder.  The veteran's 
claims folder is to be made available to 
the Board of psychiatrists for review 
prior to the examination, and the 
examiners are asked to indicate in the 
examination report that they have 
examined the claims folder, including the 
examinations of October 1995 and May 
1996.  All necessary tests, including 
appropriate psychological studies with 
applicable subscales, should be 
conducted, and the examiners should 
review the results of any testing prior 
to completion of the examination report.

The factors upon which their opinions are 
based must be indicated.  The report of 
the above-requested examination and 
opinion should be associated with the 
veteran's claims folder.

2.  Consider the discharge summary for 
the veteran's February 1998 above the 
knee amputation on the right leg and 
determine whether it is relevant to the 
issue of entitlement to increased rating 
for the right knee disorder.  Undertake 
such other development of the medical 
evidence relating to the right knee 
condition as is warranted.

3.  Thereafter, if any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided the opportunity to respond 
thereto.

While this case is in remand status, the 
veteran and his representative are free 
to submit additional evidence and 
argument on the question at issue. 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109, 112 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 25 -


